Citation Nr: 1109224	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left femur and knee.  

2.  Entitlement to service connection for a low back disability, including as secondary to service-connected residuals of a fracture of the left femur and knee.  

3.  Entitlement to service connection for a right knee disability, including as secondary to residuals of a fracture of the left femur and knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records; the Veteran should be provided with notice of 38 C.F.R. § 3.655; and the Veteran should be afforded VA examinations assessing 1) the current severity of his residuals of a fracture of the left femur and knee, and 2) the etiology of his low back and right knee disabilities.    

At the outset, the Board notes that a review of the record reveals that relevant VA treatment records have not yet been associated with the claims file.  Specifically, in a July 2006 statement, the Veteran reported that he had received treatment for his low back disability at the VA Medical Center in Nashville, Tennessee, but that he could not recall the specific dates of this treatment, and as such, he requested that a complete copy of his VA treatment records be associated with his claims file.  
The Board acknowledges that, in April 2007, a Decision Review Officer determined that no VA treatment records could be found and that the Veteran must provide the dates of treatment (i.e., the month and year) in order for a further search to be conducted, as such records may be archived.  See April 2007 deferred rating decision.  Significantly, however, there is no indication from the claims file that further attempts were made to either verify the dates of the Veteran's treatment or to search for archived records.  Accordingly, on remand the RO/AMC should make further attempts to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

Moreover, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in an October 2000 letter, Dr. Richard A. Berkman noted that the Veteran underwent magnetic resonance imaging (MRI) in September 2000; however, to date, a copy of the MRI results has not been associated with the claims file.  Further, the record reflects that the Veteran has been undergoing regular treatment for his knees and back from Dr. Stephen White; however, to date, the most recent treatment records on file from Dr. White are dated in July 2003.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Further, the Board finds that medical examinations assessing the current severity of the Veteran's residuals of a fracture of the left femur and knee, and addressing the etiology of the Veteran's low back disability and right knee disability, are required.  In making this determination, the Board notes that, under the VCAA, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his residuals of a fracture of the left femur and knee claim, the Board finds that the Veteran should be afforded a new VA orthopedic examination to determine the current severity of this disability.  In this regard, the Board points out that the Veteran was last afforded a formal VA examination of his left knee and femur in July 1975.  Significantly, however, this examination report is now over 35 years old and does not contemplate his additional VA and private treatment to date, or his recent contentions regarding the severity of his symptomatology.  As such, once the foregoing development has been accomplished, the Veteran should be provided with a contemporaneous VA examination to assess the current nature, extent, and severity of his left femur and knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With regard to his low back disability claim, the Veteran essentially contends that this condition is caused and/or aggravated by his service-connected left femur and knee disability.  See May 2006 claim and October 2006 notice of disagreement.  In this regard, the Board notes that, the Veteran does not contend, nor does the evidence show, that his current low back disability began during service.  Rather, the record reflects that the Veteran first began receiving treatment for his low back pain in September 2000, and that, in October 2000, he was diagnosed with a lateral disc problem at L5-S1 with effacement of the right L5 nerve root.  In this regard, the Board notes that the Veteran has since continued to receive treatment for his low back pain, and the record reflects that he has since been diagnosed with an L5-S1 disk bulge, L5-S1 disc herniation, chronic low back pain, and an L5-S1 ruptured disk that is compressing the L5 nerve root.  

The Board also notes that, in an August 2007 letter, Dr. Stephen A. White reported that, although it was not possible to determine whether the Veteran's current low back disability was due to, or associated with, his 1972 in-service left leg and knee injury, it was certainly possible that the Veteran  had ruptured his disc at the time of the 1972 injury and had not known it, and/or that the Veteran had developed some degeneration in the disk over the years as a result of his left leg limp, which was caused by pain from his service-connected left leg disability.   In this regard, the Board notes that evidence of a mere possibility is too equivocal to substantiate the Veteran's claim, and as such, Dr. White's August 2007 letter does not currently provide a basis for granting the Veteran's low back disability claim.  However, because the Veteran is service-connected for a left femur and knee disability and has several currently diagnosed low back disabilities, and because Dr. White's August 2007 opinion indicates that the Veteran's current low back disability may be related to service and/or his service-connected left femur and knee disability, the Board finds that a medical opinion addressing the etiology of the Veteran's low back disability is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his right knee disability claim, the Veteran essentially contends that this condition is caused and/or aggravated by his service-connected left femur and knee disability.  See May 2006 claim and October 2006 notice of disagreement.  Namely, he contends that his left femur and knee disability has resulted in a low back disability, which is causing radiculopathy in his right leg and knee.  See October 2006 notice of disagreement.  Additionally, the Board notes that a review of the Veteran's service treatment records reveals that the Veteran received treatment for his right knee on numerous occasions during service, prior to his November 1972 left femur fracture.  Specifically, at the time of his November 1970 entrance examination, the Veteran was noted to have moderate crepitus of both knees, and during a follow-up evaluation later that month, he was noted to have recurrent knee pain that had previously been diagnosed as part of rheumatic fever.  Additionally, in June 1971, the Veteran sought treatment for lateral medial knee pain, which was diagnosed as chondromalacia.  At that time, the doctor noted that the Veteran had a history of rheumatic fever and that he had been treated for similar knee pain in November 1970.  The following month, in July 1971, the Veteran sought further treatment for bilateral knee pain on three occasions.  Further, in September 1971, the Veteran received right knee treatment after injuring his knee during a football game, and at that time, the doctor noted that the Veteran had tenderness in his right medial knee with effusion, which was diagnosed as a bruised knee.  The Board also notes that, post-service, the Veteran began receiving treatment for right knee pain in September 2000, and has since been diagnosed with radicular pain of the right lower extremity, secondary to L5-S1 disc herniation.  

Significantly, however, although the Veteran is service connected for a left femur and knee disability, received treatment for his right knee on numerous occasions during service, to date, no medical opinion has adequately addressed whether the Veteran's current right knee disability is caused by, or related to, his military service, or is caused or aggravated by his service-connected residuals of a fracture of the left femur and knee.  As such, the Board finds that a medical opinion regarding whether any current right knee disability is causally related to his military service, or is caused or aggravated by his service-connected residuals of a fracture of the left femur and knee, is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining that the Veteran should be afforded VA examinations of his left knee, low back, and right knee, the Board acknowledges that the Veteran was scheduled for such examinations in August 2006, June 2007, September 2007, and November 2007, and that he failed to report to all four examinations.  Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for any of these examinations.  In this regard, the Board notes that, in February 2007, the Veteran reported that he had never received notice from the VA Medical Center of a Compensation & Pension examination; and in his July 2007 substantive appeal, the Veteran reported that previous correspondence, including notification of his examinations, had been sent to the wrong address.  Moreover, the record reflects that VA may not have the Veteran's correct mailing address and/or telephone number on file.  In this regard, the Board notes that, on an August 2007 statement, the Veteran listed a different home address than he had in previous correspondence, and although the RO attempted to contact the Veteran via telephone in September 2007 to verify his home address, the RO was unable to reach him on any of his listed telephone numbers, and as such, they were unable to verify his current address.  

Accordingly, because the Board is remanding the Veteran's claim in order to obtain additional records, he will be afforded another opportunity to undergo VA examinations in relation to his claims on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for VA examinations in relation to his claims, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that, pursuant to 38 C.F.R. § 3.655, 1) failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record; and 2) failure to report to an examination in conjunction with a claim for increase will result in denial of the claim.  

2.  Also, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his left femur and knee disability, low back disability, and right knee disability, to specifically include 1) treatment records from Dr. Stephen White, dated from July 2003, forward; and 2) a copy of the September 2000 MRI results.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

3.  Obtain a complete copy of the Veteran's treatment records for his left knee, right knee, and/or low back disability from the VA Medical Center in Nashville, Tennessee. 

4.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his left knee and femur.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of a fracture of the left femur and knee, including a detailed description of any scarring related to the Veteran's service-connected left femur and knee disability.  In doing so, the examiner should address the evidence of record regarding a limp caused by the Veteran's left leg disability.  See Dr. White's August 2007 letter.  
  
Additionally, the examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Additionally, schedule the Veteran for a VA spine examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back disabilities found to be present.  In this regard, the Board notes that the record reveals diagnoses of a lateral disc problem at L5-S1 with effacement of the right L5 nerve root, an L5-S1 disk bulge, an L5-S1 disc herniation, chronic low back pain, and an L5-S1 ruptured disk that is compressing the L5 nerve root. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and discuss Dr. White's August 2007 opinion that it was certainly possible that the Veteran had ruptured his disc at the time of the 1972 injury and had not known it.  

If the examiner's response to the above question is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability was caused by his service-connected residuals of a fracture of the left femur and knee.  In offering this assessment, the examiner must acknowledge and discuss the lay and medical evidence of record regarding a potential relationship between the Veteran's left leg disability and his low back disability, to specifically include addressing Dr. White's August 2007 opinion that the Veteran could have developed some disk degeneration over the years as a result of his left leg limp, which was caused by pain from his service-connected left leg disability.  

If the examiner's response as to causation is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability has been aggravated by his service-connected residuals of a fracture of the left femur and knee.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's low back disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected residuals of a fracture of the left femur and knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.    

6.  Also, schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right knee disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service treatment in 1) November 1970 for recurrent knee pain that had previously been diagnosed as part of rheumatic fever; 2) June 1971 for lateral medial knee pain, which was diagnosed as chondromalacia; 3) July 1971 for bilateral knee pain; and 4) September 1971for a right knee injury during a football game, which was diagnosed as a bruised knee.  

If the examiner's response to the above question is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability was caused by his service-connected residuals of a fracture of the left femur and knee.  

If the examiner's response as to causation is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability has been aggravated by his service-connected residuals of a fracture of the left femur and knee.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's right knee disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected residuals of a fracture of the left femur and knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.    

7.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

8.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


